Title: To John Adams from Charles Storer, 7 April 1786
From: Storer, Charles
To: Adams, John


     
      Dear Sir,
      Boston. 7th. April. 1786.
     
     To send a number of letters under cover to you without one line to yourself, were it only by way of apology, would, I think, have rather an unseemly appearance, & might be somewhat inexcusable— I know you do not like to be baulked in this manner—and to prevent this disappointment, I write a few lines, if it be only to assure you of my good will & to wish that I had wherewithal to afford you greater satisfaction.—
     I wish, Sir, there was a little more of that enthusiastic, public spirit remaining, which has supported us thro’ a difficult and dangerous war— I think it would be better for us: we are getting too easy & indifferent to the general weal— Private Interest seems to have taken posession of every Individual; and that virtuous patriotism, which was once our boast seems now to be altogether dead—You will think me a melancholy bird to be thus croaking nothing but evil—but really, Sir, I would wish to sing a sprightlier note could I with justice— But while there is life there is hope: We are not yet past recovery— We have hitherto been acting but partially. Could it be effected that the thirteen States should act in union, unison & concert, we might yet do well—and this I hope will be the case e’er long— New-York is now the only non-compliant State to the requisitions of Congress, vesting that body with power to levy a general Impost & to regulate general Commerce—and it is yet doubtfull whether they will comply, tho’ a bill is now before their General Assembly for that purpose— Should Congress obtain this power, their efforts, in restricting foreign Trade, joined with the efforts of each particular State, which seems, or are about encouraging our own manufactures, fishery & navigation, will I am persuaded put us on a firmer footing, give us stability at home—make us respected abroad, and make us feel oursleves really independant— Our Legislature are about encourageing the growth of Sheep & Hemp—and the production of every necessary our Country will allow of— So are they doing in the other States— Our Society of Arts & Sciences, and that of Agriculture are proposing premiums to those who excell in any

usefull improvement— These things, if resolutely persisted in, will eventually be beneficial to us: that is if our foreign trade be so restricted as to proportion it to our superfluous produce & so prevent a heavy debt accumulating over our heads; which must necessarily cramp the activity, exertion, & even the genius of the People— At present we do not act in concert; but there is a Committee appointed from the several States to consider of the general Interest, Commerce & Productions of the Country and to make a report upon which Congress may found some general rule & regulation— I am impatient to see some general system adopted not only as I am persuaded our public affairs will be better conducted, but also that we may be able to disappoint the views & wishes of those European Powers, who build upon our disunion & poverty— I am still firm in the hope that all will be yet be well, Sir.—
     The cause you were some years ago concerned in, between Mr: Doane & a number of Gentlemen at Portsmouth, has been lately retried here, and Mr: Doane has again lost his case. It was the most important cause tried during the last Sessions.
     Electioneering is over here—Mr: Bowdoin rechosen Governor, Mr: Cushing Lt: Governor: that is, in this town— Who are appointed to other offices I cannot yet tell.— As to news we have none— We seem to be all in waiting to begin some general movement thro’ out the States—particularly since there is now but one State that has not come into the general System— When this great work begins, I imagine you will feel its first effect— Then you may assure yourself of the support from home that yo u have so long wished— I wish much to see you in motion again.— Trade will be the first object of Congress’ attention: they are averse to an extensive trade—& particularly with G: Britain.—
     If I can collect any Newspapers will send them to you with this.—
     With great esteem & respect, I am, Sir, / Yr: much oblig’d, humle: servt:
     
      Chas: Storer.
     
    